 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
10   DAWN MINTUN,                                         Case No.: 2:19-cv-00033-JAD-NJK
11          Plaintiff(s),                                               ORDER
12   v.                                                              [Docket No. 4]
13   EQUIFAX INFORMAITON SERVICES,
     LLC, et al.,
14
            Defendant(s).
15
16         Pending before the Court is Defendant’s motion to extend time to respond to the complaint.
17 Docket No. 4.       The Court has considered Defendant’s motion, Plaintiff’s response, and
18 Defendant’s reply. Docket Nos. 4, 5, 6. The motion is properly resolved without a hearing. See
19 Local Rule 78-1. For good cause shown, the Court GRANTS Defendant’s motion. Docket No.
20 4. Defendant shall respond to Plaintiff’s complaint no later than February 27, 2019.
21         IT IS SO ORDERED.
22         Dated: January 24, 2019
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
